DETAILED ACTION

The Applicant’s amendment filed on June 20, 2022 was received.  Claims 3 and 7 were canceled.  Claims 1-2, 4-12, 14 and 16 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 18, 2022.

Drawings
The drawings received on December 12, 2019 are acceptable as applicants’ response filed June 20, 2022 address the objection raised in the office action.

Specification
Amendment to the title is acceptable.  Amendment to the specification adding the cross reference to prior application is acceptable.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 2, 7 and 14 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Shiba et al. on claims 1-2, 4-5 and 9-10 are withdrawn, because the independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Shiba et al. and Hasegawa et al. on claims 3 and 12-14 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Shiba et al. and Moore et al. on claim 11 is withdrawn, because independent claim 11 has been amended.

Election/Restrictions
Claims 1- allowable.  Claims  previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions/species, as set forth in the Office action mailed on November 12, 2021, is hereby withdrawn and claims  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the sealed reaction chamber comprises a collar locking the fluid inlet pipe in a horizontal position, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 16, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the sealed reaction chamber comprises a collar locking the fluid inlet pipe in a horizontal position, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717